Justice HUDSON
dissenting.
I agree with the majority that counties are instrumentalities of the State, with powers granted by the General Assembly. “But it is also true that a municipal corporation may exercise all the powers within the fair intent and purpose of its creation which are reasonably necessary to give effect to the powers expressly granted, and in doing this it may exercise discretion as to the means to the end.” Riddle v. Ledbetter, 216 N.C. 491, 493, 5 S.E.2d 542, 543 (1939) (citations omitted). I respectfully dissent because (1) the majority opinion is overly broad, striking down the entire APFO and effectively foreclosing all future APFO-like efforts when it only needed to sever the voluntary mitigation payment provision, and (2) the majority’s decision conflicts with the plain language of N.C.G.S. Chapter 153A, as well as its intent.

I. Severance

The majority here strikes down the entire APFO based primarily on its determination that the voluntary mitigation payments provision of the APFO exceeds the county’s authority under the General Statutes. In doing so, the majority passes over, with minimal explanation, the obvious remedy required when only one provision of an ordinance is statutorily unauthorized: severance of the offending provision.12
The majority opinion analyzes only one provision of the entire twenty page APFO: the voluntary mitigation payment provision, to *170which it refers as a “carefully crafted revenue generation mechanism” “disguised as a zoning ordinance.” Underlying the analysis in the majority opinion is its characterization of the VMP as a mandatory fee.13 As will be discussed below, the VMP is not mandatory; it is one of five options in the APFO from which a developer may choose if current school capacity is determined to be inadequate for the proposed development. If the VMP is truly the only problematic provision, then the majority could easily reach the same result by severing that provision, without undermining the county’s authority to provide for orderly growth and development.
“The test for severability is whether the remaining portion of the legislation can stand on its own and whether the [legislative body] would have enacted the remainder absent the offending portion.” Pope v. Easley, 354 N.C. 544, 548, 556 S.E.2d 265, 268 (2001) (per curiam) (citation omitted). As described in Section III.A below, the APFO without the voluntary mitigation payment provision can “stand on its own,” id., as it is an unremarkable exercise of the powers granted to counties under Chapter 153A of the North Carolina General Statutes. As to whether the legislative body “would have enacted the remainder absent the offending portion,” “the inclusion of a severability clause within legislation will be interpreted as a clear statement of legislative intent to strike an unconstitutional provision and to allow the balance to be enforced independently.” Id. (citation omitted). Here section 15-21 of the APFO explicitly states that “[i]f any portion, clause or sentence of this ordinance shall be determined to be invalid or unconstitutional, such declaration of invalidity shall not affect the remaining portions of this ordinance.” Because the remainder of the APFO here is sound, the voluntary mitigation payment provisions are severable, and the majority’s sweeping rejection of the entire APFO is unnecessary as well as contrary to the enabling statutes at issue.
The majority states that “[severance is not an appropriate remedy because the entire APFO simply does not fall within the ambit of zoning.” The entire APFO, with or without the VMP provision, contains extensive provisions detailing methods of calculating school impact and various mitigation measures developers could take to address inadequate school capacity. These provisions and others appear to me to be within the scope of regulating and restricting the use of land and *171buildings for residence and other purposes, as intended by the General Assembly. N.C.G.S. § 153A-340(a) (2011). At no point does the majority explain how denying a development application in light of inadequate school capacity, delaying development until school capacity is adequate, or requiring the developer to modify the development application to address inadequate school capacity are not authorized by statute.
By failing to sever the VMP provision, the majority appears to have created a situation in which the county is powerless to delay or deny development applications in light of inadequate school capacity, and now has few choices beyond raising property taxes on existing residents to pay for schools that will serve the new residents who move into the new development.
“The history of the Supreme Court of North Carolina has been one of judicial restraint. . ..” State v. Waddell, 282 N.C. 431, 476, 194 S.E.2d 19, 48 (1973) (Sharp, J., concurring in part and dissenting in part). In my view, this Court could and should exercise such restraint and uphold the remaining inoffensive, uncontroversial, and statutorily authorized provisions of the APFO. Severing the voluntary mitigation payment provisions while upholding the remainder of the APFO is the most the Court should have done here in light of the plain language of N.C.G.S. Chapter 153A. But in light of other provisions of the statute and the special legislation affecting Cabarrus County (“Session Law 2004-39”), I further conclude that the Court should uphold the entire APFO as written.

II. Matters Preliminary to the Merits


A. The Interpretive Framework

To explain why the entire APFO should be upheld, I begin with a discussion of the provisions in Chapter 153A in which the General Assembly specifically and clearly articulated the intent behind these statutory delegations of authority. By ignoring these provisions, the majority misreads the individual provisions of the statute at issue here. Legislative intent “is the guiding star in the interpretation of statutes.” Moore v. Adams Elec. Co., 264 N.C. 667, 673, 142 S.E.2d 659, 665 (1965) (citations and quotation marks omitted). The legislature’s intent in delegating certain powers to counties is clearly indicated in two important provisions of Chapter 153A, one of which the majority regards as “inapposite” (section 153A-4), and the other of which the majority ignores entirely (section 153A-124). Section 153A-4 reads:
*172It is the policy of the General Assembly that the counties of this State should have adequate authority to exercise the powers, rights, duties, functions, privileges, and immunities conferred upon them by law. To this end, the provisions of this Chapter and of local acts shall be broadly construed and grants of power shall be construed to include any powers that are reasonably expedient to the exercise of the power.
N.C.G.S. § 153A-4 (emphases added) (2011). Section 153A-124 drives home the same point:
The enumeration in this Article or other portions of this Chapter of specific powers to define, regulate, prohibit, or abate acts, omissions, or conditions is not exclusive, nor is it a limit on the general authority to adopt ordinances conferred on counties by G.S. 153A-121. •
Id. § 153A-124 (emphasis added) (2011). The plain language of these two sections indicates a specific legislative will that all provisions of Chapter 153A be read broadly to effectuate the goals of the General Assembly in granting numerous powers to local governments.
The sections of the statute at issue here read in pertinent part:
A zoning ordinance may regulate and restrict the height, number of stories and size of buildings and other structures, the percentage of lots that may be occupied, the size of yards, courts and other open spaces, the density of population, and the location and use of buildings, structures, and land for trade, industry, residence, or other purposes.
N.C.G.S. § 153A-340(a).
Zoning regulations shall be designed to promote the public health, safety, and general welfare. To that end, the regulations may address, among other things, the following public purposes: to provide adequate light and air; to prevent the overcrowding of land; to avoid undue concentration of population; to lessen congestion in the streets; to secure safety from fire, panic, and dangers; and to facilitate the efficient and adequate provision of transportation, water, sewerage, schools, parks, and other public requirements. The regulations shall be made with reasonable consideration as to, among other things, the character of the district and its peculiar suitability for particular uses, and with a view to conserving the value of buildings and encouraging the *173most appropriate use of land throughout the county. In addition, the regulations shall be made with reasonable consideration to expansion and development of any cities within the county, so as to provide for their orderly growth and development.
Id. § 153A-341 (2011).
The majority circumvents section 153A-4 by claiming that the statutory language in these zoning enabling statutes, N.C.G.S. §§ 153A-340, et seq., is plain, and therefore, no construction is necessary and section 153A-4 does not apply. This interpretive evasion is untenable for two reasons: first, because section 153A-4 is not an optional provision, and second, because the language in the zoning statutes is not plain.
First, section 153A-4 is not an optional provision of the statute. While interpretive instructions in statutes are not generally binding upon this Court, we have previously ruled — -twice—that these particular instructions are mandatory: “We treat this language as a ‘legislative mandate that we are to construe in a broad fashion the provisions and grants of power contained’ ” in the statute. Homebuilders Ass’n of Charlotte v. City of Charlotte, 336 N.C. 37, 44, 442 S.E.2d 45, 50 (1994) (quoting River Birch Assocs. v. City of Raleigh, 326 N.C. 100, 109, 388 S.E.2d 538, 543 (1990)) (discussing an identical provision in N.C.G.S. § 160A-4,-which relates to city powers). The language of section 153A-4 is abundantly clear in mandating that we read all other sections of Chapter 153A broadly, not just when we decide they are ambiguous, but all the time.14 The majority states, without citing authority, that this provision is not a “general directive” but instead is a “rule of statutory interpretation” that only applies if another section is ambiguous. This view is contrary to the rulings of this Court cited above and imposes limitations the General Assembly did not enact. Moreover, the majority acknowledges that section 153A-4 applies “when its application is necessary to give effect to any powers that *174are reasonably expedient to [a county’s] exercise of the power.” Here the APFO exercises powers — delaying development and collecting payments in exchange for expedited development rights — reasonably expedient to the exercise of the express power to regulate and restrict land use for the purpose of providing adequate public schools. The application of section 153A-4 is necessary to “give effect” to these reasonably expedient measures.15 As such, even within the majority’s own narrow view of N.C.G.S. § 153A-4, that section applies here.
The majority completely omits any discussion of section 153A-124, which states that the enumerated list of powers is not exclusive. The majority’s interpretation — that the lack of an explicit provision enabling voluntary mitigation payments means that such payments are not authorized — is frankly inexplicable in light of this provision. Section 153A-124 expressly states that the enumeration of powers in the statutes that compose Chapter 153A “is not exclusive, nor is it a limit on the general authority to adopt ordinances.” N.C.G.S. § 153A-124. This language can only mean that the General Assembly did not intend to limit county powers to those it specifically named in each statute at the time of its passage, but rather anticipated giving local governing bodies significant discretion in how to exercise their “general authority to adopt ordinances.” Id. As with section 153A-4, nothing in section 153A-124 suggests it should be applied only when the statutory language at issue is ambiguous; it is rather a general guideline that the provisions of the Chapter should always be read broadly to meet the purposes expressed by the General Assembly. Sections 153A-4 and 153A-124 are not optional provisions, and the majority ignores the express will of the General Assembly by failing to apply those provisions in this case.
As such, when I turn to the particular zoning (and subdivision) provisions at issue here, I read them in the context of these expressions of intent by the General Assembly. But even if these sections only apply to ambiguous statutory language, they must still be applied here because the language in sections 153A-340 and 153A-341 is ambiguous. The majority concludes that “[s]ections 153A-340(a) *175and 153A-341 express in unambiguous language the General Assembly’s intent to delegate general zoning powers to county governments,” and thus declares section 153A-4 “inapposite.” While I agree that these provisions “express in unambiguous language” an “intent to delegate general zoning powers,” that is not the appropriate question here. The appropriate question is whether the language describing the general zoning powers to be delegated is plain. It is the content and extent of the delegation that must be plainly expressed if we are to avoid any statutory construction. In these sections, the General Assembly authorizes counties to adopt ordinances which “regulate and restrict the . . . use of buildings, structures, and land for trade, industry, residence, or other purposes.” N.C.G.S. § 153A-340(a). Moreover, counties “may address, among other things ... the efficient and adequate provision of schools . . . .” N.C.G.S. § 153A-341.
I conclude that this statutory language does not plainly define the limits of the powers delegated and must be read in light of the General Assembly’s intent for the entire Chapter as conveyed in sections 153A-4 and 153A-124. The plain language of sections 153A-340(a) and 153A-341 does no more than simply and broadly authorize, among other things, the regulation and restriction of the use of land for residence purposes and gives examples of the types of public purposes counties may address. The question before us, therefore, is whether this general language authorizes the particular regulation and restriction of the use of land created in the ordinance at issue. See Offutt Hous. Co. v. Cnty. of Sarpy, 351 U.S. 253, 260, 76 S. Ct. 814, 819 (1956) (“[Congress] has preferred to use general language and thereby requires the judiciary to apply this general language to a specific problem. To that end we must resort to whatever aids to interpretation the legislation in its entirety and its history provide.”). The statute here is conspicuously silent on the reach of the general power to “regulate and restrict” land use under section 153A-340(a), leaving significant discretion in the hands of the counties. Therefore, the specific limit of that general grant of power in this context is unmistakably a question of statutory construction. Sections 153A-4 and 153A-124 must be applied and all provisions must be construed broadly.
These mandates from the General Assembly to read Chapter 153A broadly have real significance. Most statutes do not contain such interpretive guidance. “These provisions evince an evident legislative purpose to give local governments considerable flexibility *176and discretion . . . .” Maready v. City of Winston-Salem, 342 N.C. 708, 729, 467 S.E.2d 615, 628 (1996). The General Assembly intentionally gave counties very broad powers to operate in those areas assigned to them, one of which is the provision of capital facilities for schools. See N.C.G.S. § 115C-408 (2011). Whether we agree with the policy advanced or not, we should be very cautious in second-guessing, and even negating, the General Assembly’s decisions on this legislative matter.

B. General Discussion of Zoning

Regarding another general matter, I am troubled by the majority’s broad discussion of the definitions of zoning and subdivision ordinances. As an initial point, given the statutory framework, we do not need to label this ordinance as either a zoning or subdivision ordinance. Clearly, zoning and subdivision powers are distinct, but the General Statutes also authorize unified development ordinances that include powers found throughout Chapter 153A:
A county may elect to combine any of the ordinances authorized by this Article into a unified ordinance. Unless expressly provided otherwise, a county may apply any of the definitions and procedures authorized by law to any or all aspects of the unified ordinance and may employ any organizational structure, board, commission, or staffing arrangement authorized by law to any or all aspects of the ordinance.
N.C.G.S. § 153A-322(d) (2011) (emphasis added). See also N.C.G.S. §§ 153A-330 (2011), -340(a). Because counties are specifically authorized to select and combine powers from throughout Chapter 153A in a unified development ordinance, the question on the merits is not whether the APFO is a zoning ordinance or a subdivision ordinance, but whether any of the powers delegated by the General Assembly to counties in Chapter 153A would support the voluntary mitigation payments provision.
Nevertheless, to the extent the majority determines that the APFO is clearly not a zoning ordinance, I disagree: it certainly contains some elements of a zoning ordinance.16 The majority claims that *177“the County’s APFO cannot be classified as a zoning ordinance because . . . ‘the APFO simply does not ‘zone.’ ” This conclusion seems to arise from the majority’s determination that the “principal characteristic” or “primary purpose” of zoning is the division of land into zones for various uses. In its discussion the majority appears to hold, or at least to strongly suggest, that zoning is limited to that regulation which relates to the creation of districts for land use.
While zoning may be theoretically about creating land use districts, in reality zoning is whatever the General Assembly has said it is. And the General Assembly has granted to counties zoning power much broader and more nuanced than just what is needed to create general zoning districts. In subsection 153A-340(a), quoted in part above, the General Assembly defines the zoning power as including the power to “regulate and restrict” many things, including “the location and use of buildings, structures, and land for trade, industry, residence, or other purposes.” In section 153A-341, also quoted in part above, the General Assembly adds that “regulations may address” a host of “public purposes” including “to facilitate the efficient and adequate provision of. . . schools.” Most inconsistent with the majority’s narrow interpretation of zoning is section 153A-342:
A county may divide its territorial jurisdiction into districts of any number, shape, and area that it may consider best suited to carry out the purposes of this Part. Within these districts a county may regulate and restrict the erection, construction, reconstruction, alteration, repair, or use of buildings, structures, or land.
Id. § 153A-342(a) (2011) (emphasis added). The majority quotes but does not recognize the significance of the emphasized portion. The APFO clearly “regulate[s] and restrict[s]” the “erection” and “use of buildings” and “land” within residential zoning districts. Section 153A-342(a) illustrates the process the County followed here: first, it created zoning districts wherein residential development may occur; second, it applied the APFO, which “regulate [s] and restrict[s] the ... use of . . . land” specifically “within these [residential] districts.” Id. The majority’s excessively narrow definition of zoning — that “the ambit of zoning” is limited to “the County’s ability to divide its land into districts — or zones — based on specific land uses” — recognizes only the first sentence of section 153A-342(a).
All these provisions fall under what the General Assembly labeled as the “Zoning” part of Article 18 of Chapter 153A. Whether or *178not scholars and theorists define zoning narrowly, our legislature has defined it broadly. What Cabarrus County has created is an ordinance that unmistakably exercises zoning powers as defined and delegated by the General Statutes.
Moreover, even applying the majority’s definition of zoning as “regulatfing] land use activities over multiple properties,” this APFO does just that. In particular, I find curious the following statement in the majority opinion: “[T]he APFO does not define the specific land uses that are permitted, or prohibited, within a particular zoning district. See N.C.G.S § 153A-340(a). Instead, the APFO links County approval of residential developments to the availability of space for students in the County’s public schools.” The problem with this approach is that the language of section 153A-340(a) does not specifically limit zoning ordinances to those which “define the specific land uses that are permitted, or prohibited, within a particular zoning district.” Rather, the statute authorizes counties to “regulate and restrict the ... use of... land for... residence ... purposes.” N.C.G.S. § 153A-340(a). It seems clear to me that conditioning approval of residential development on the existence of adequate public school capacity is the very definition of a regulation (“[t]he act or process of controlling by rule or restriction,” Black’s Law Dictionary 1311 (8th ed. 2004)) or restriction of the use of land. Thus, the APFO does “regulate and restrict” the use of land within land use districts that allow residential development. Linking approval of residential development to school adequacy is a textbook example of an exercise of the zoning power granted in Article 18 of Chapter 153A, and the distinction the majority attempts to draw is simply illusory. Consistent with sections 153A-340(a) and -341, the alternative mitigation options in the ordinance reflect the county’s “consideration of expansion and development...” so as “to address the . . . adequate provision of. . . schools.” N.C.G.S. §§ 153A-340(a), -341.
The majority seems to conclude that Cabarrus County’s APFO is a subdivision ordinance. Applying the same logic the majority uses-— that the APFO cannot be called a zoning ordinance because it “simply does not zone” — one would conclude that the County’s APFO cannot be classified as a subdivision ordinance because it “simply does not” subdivide. As the majority notes, subdivision is defined as “all divisions of a tract or parcel of land into two or more lots.” N.C.G.S. § 153A-335 (2011) (emphasis added). The APFO here does not regulate divisions of a tract or parcel of land. Rather, it regulates the use of the lots, specifically the number of housing units planned by the devel*179oper. The APFO is concerned with the number of housing units (a zoning issue), not the number of subdivided lots (a subdivision issue).
The majority states that “county subdivision ordinances control the development of specific parcels of land while general zoning ordinances regulate land use activities over multiple properties located with a distinct area of the county’s territorial jurisdiction.” Even this attempt to draw a clear distinction between subdivision and zoning regulations fails to explain how this APFO is not a zoning regulation. The APFO clearly “regulate [s] land use activities” — by controlling the approval process for large residential construction and development projects. It acts “over multiple properties”- — all properties in any residential district in the county that are going to be developed into more than five housing units. The properties regulated are “located within a distinct area of the county’s territorial jurisdiction” — the area served by a particular public school within that residential district. Thus, even under the majority’s new and limited definition of zoning, the APFO still zones.
In sum, the majority’s efforts to distinguish subdivision and zoning are unnecessary in light of N.C.G.S. 153A-322(d), and the majority fails to explain how this APFO does not directly implicate the statutorily granted power to “regulate and restrict the . . . use of ... land for . . . residence . . . purposes,” a power expressly found in the zoning enabling statute. N.C.G.S. § 153A-340(a).

III. Authority for the APFO


A. General Authority for the APFO without VMPs

As noted in Section I regarding severance, the majority does not at any point substantively address the nearly twenty pages of Cabarrus County’s APFO that do not involve VMPs. It appears to me that the APFO provisions other than the VMP provision are well within the authority granted by the General Assembly to counties in Chapter 153A. Minus the VMPs, Cabarrus County’s APFO simply allows the county to review large residential development proposals for their impact on the public school system and, when a significant negative impact is found, allows the county to temporarily delay some or all of the development to help mitigate that negative impact.
In my view, the power to temporarily delay development in light of inadequate public school capacity falls squarely within the statutory powers delegated to counties by the General Assembly. Counties are expressly granted the authority to “regulate and restrict. . . the location and use o/buildings, structures, and land for trade, industry, *180residence, or other purposes.” Id. § 153A-340(a) (emphases added). The General Assembly also specifically names some of the purposes for which the powers granted in section 153A-340 may legitimately be used, one of which is “to facilitate the efficient and adequate provision of . . . schools.” Id. § 153A-341. Notably, the General Assembly does not define the exact types of regulations and restrictions that can be imposed on the use of land for residential purposes, nor does it specify how a county might create zoning regulations to facilitate the adequate provision of schools. The General Assembly has left the creation of these regulations to the sound discretion of local governments, while requiring that they be made with
reasonable consideration as to, among other things, the character of the district and its peculiar suitability for particular uses, and with a view to conserving the value of buildings and encouraging the most appropriate use of land throughout the county. In addition, the regulations shall be made with reasonable consideration to expansion and development of any cities within the county, so as to provide for their orderly growth and development.
Id. I have seen no analysis, and the majority provides none,17 that would place the basic power to delay or withhold development approval to mitigate impact on overcrowded public schools outside of the express statutory authority to regulate or restrict land use so as to provide for counties’ orderly growth and development and “to facilitate the efficient and adequate provision of. . . schools.” Id.
In addition, the General Assembly has expressly given counties the power to temporarily halt all development in a county. N.C.G.S. § 153A-340(h) (2011) (stating that “counties may adopt temporary moratoria on any county development approval required by law”).18 Certainly, if the County can temporarily halt all development to address a given concern, it can temporarily delay specific develop*181ment that particularly affects that concern. Our Court of Appeals has previously upheld a county’s denial of a development application because of school capacity concerns. Tate Terrace Realty Investors, Inc. v. Currituck County, 127 N.C. App. 212, 223, 488 S.E.2d 845, 851 (upholding the Board of Commissioners’ decision to deny development permit for 601-lot subdivision when, inter alia, “substantial competent evidence in the record supported the Board's . . . conclusion that petitioner’s proposed development ‘fail[ed] to meet the provision of Section 1402(2)(e) of the [County’s Unified Development Ordinance] because it exceeds the county’s ability to provide adequate public school facilities’ ” (first set of brackets in original)), disc. rev. denied, 347 N.C. 409, 496 S.E.2d 394 (1997). If a county may deny development applications outright based on school capacity concerns, surely it can insist on reasonable delays of development to allow for new school construction as well. The APFO without the voluntary mitigation payment provision does exactly that, which is well within the statutory grant of power found in Chapter 153A.

B. General Authority for Voluntary Mitigation Payments

With the interpretive framework described in Section II.A in mind, it is an easy step from the general and uncontroversial authority to review school adequacy and delay development to the more specific and controversial authority to offer builders the choice either to delay development or to engage in voluntary mitigation measures, one of which is the payment of fees.19 The voluntary mitigation measures prescribed by the ordinance, which include phasing or modifying the development plans, as well as the possibility of paying for schools, are “reasonably expedient” measures in the exercise of the power to regulate or restrict the use of land for residences with the purpose of providing adequate schools. Thus, applying section 153A-4, we should construe the voluntary mitigation measures to be included with the express textual grants of power.
Our decision in Homebuilders Ass’n of Charlotte is closely analogous to the reasoning here. There, a homebuilders association chal*182lenged the city’s imposition of user fees for certain regulatory services and access to public facilities on grounds that no statute expressly authorized those specific fees. The plaintiff bolstered its argument by pointing to the express inclusion of certain fees for sewer usage as evidence that other user fees were not authorized. The Court in Homebuilders Ass’n rejected that analysis:
[ T]he Court of Appeals noted that the General Assembly has expressly authorized county water and sewer districts to charge user fees for furnished services while it has remained silent on the authority to impose user fees for other services. Here again, the General Assembly did not specify that sewer services were the only services for which user fees could be charged and we find no basis for such a strained reading of this statute.
336 N.C. at 45, 442 S.E.2d at 51 (emphasis added) (internal citations omitted). That final statement applies equally well to this case: nowhere in Chapter 153A does the General Assembly forbid counties from accepting voluntary contributions or fees-in-lieu from developers in exchange for expedited development rights, much less from delaying or phasing development to achieve a legitimate policy goal. Rather, the General Assembly expressly and broadly authorizes counties to regulate and restrict development for the purpose of ensuring adequate schools, which is exactly what this APFO does.
It should be noted at this point that, despite the majority’s juxtaposition of the two (“[I]t is clear that the VMP operates much like the mandatory school impact fee that the Court of Appeals invalidated in Durham Land Owners Ass’n v. County of Durham.”), Cabarrus County’s APFO is significantly different from the school impact fee ordinance struck down by the Court of Appeals in Durham Land Owners. Under the Durham ordinance builders had to pay a mandatory fee for every dwelling unit built. The fee was required irrespective of existing school capacity, location of the development, or the county’s future school construction plans. There was no requirement that the fees be spent to build a school in the area of the development, so future residents of the development might not even see the benefit of the fees paid by the developer. By contrast, Cabarrus County’s APFO is carefully crafted and narrowly tailored, and payment can be avoided. Cabarrus County engages in an individualized school adequacy review for each proposed development based on the specific high school feeder area in which the development would be built. The review is based on hard data and mathematical formulae *183that show the expected impact of the development, to the precision of fractions of a pupil, as well as the pér-pupil cost of new capital facilities. Only if the capacity of the specific high school feeder area is inadequate for the development is any action taken at all. And even then, the developer has choices: delay development, phase development, modify the development plan, or make a mitigation payment to offset school impact. All the mitigation measures in the ordinance are geared toward providing school facilities that will accommodate the specific demand generated by the proposed development, not school needs countywide. The two cases are quite different, and our views of the mandatory Durham school impact fees should not influence our analysis of Cabarrus County’s finely tuned, research-based regulatory scheme.

IV. Session Law 2004-39

Even if the Court is unconvinced that the broad construction provisions of sections 153A-4 and 153A-124 apply and lead us to uphold the voluntary mitigation measures, the Court should still approve the entire APFO based on the additional grant of power contained in Session Law 2004-39. While it is arguable whether the session law provides authority to adopt the APFO,20 it undoubtedly authorizes the enforcement of the APFO: “[T]he county of Cabarrus . . . may enforce . . . any provision of the school adequacy review performed under the Cabarrus County Subdivision Regulations, including approval of a method to address any inadequacy that may be identified as part of that review.” Act of June 30, 2004, Ch. 39, Sec. 5, 2004 N.C. Sess. Laws 42, 47 (emphases added). The key language in the bill is the phrase “including approval of a method to address any inadequacy.” This is another broad grant of power by the General Assembly. If Cabarrus County has authority to engage in the APFO’s school adequacy review without VMPs — and as described in Section III.A it clearly does- — then Session Law 2004-39 becomes the special legislation needed to support the VMP provision. Voluntary mitigation payments, as well as the other optional mitigation measures, are, without doubt, “methodfs] to address any inadequacy” revealed by the school adequacy review.
The majority suggests that the session law did not authorize the adoption of an APFO. This conclusion ignores the fact that Cabarrus County had already adopted an APFO — without the VMP provision— *184pursuant to the statutory authority described in detail above. Only the VMP provision added after the session law raises any questions about statutory authority, as the APFO in effect at the time of the session law did not have such a provision. The session law clearly authorizes enforcement of the school adequacy review described in the preexisting, statutorily authorized APFO. But more importantly, the session law authorizes “approval of a method to address any inadequacy that may be identified as part of that review.” Id. This clause, in the context of enforcing an APFO, indicates the legislature’s awareness that future action might need to be taken; I see no functional distinction between “approval” and adopting, by a vote to approve, a method to address school inadequacy. Whatever the label, the session law specifically authorized Cabarrus County to create a method of addressing any inadequacy in school capacity it found during review. The VMP provision is exactly that: a method to address inadequacies identified in the school adequacy review. The General Assembly unequivocally authorized Cabarrus County to approve such a method through Session Law 2004-39.
Thus, even absent general statutory authority for the voluntary mitigation measures, Cabarrus County had authority under Session Law 2004-39 to modify its existing APFO by approving a method— voluntary mitigation payments — to address inadequacies revealed by school reviews.

V. Conclusion

The majority’s opinion minimizes the expansive powers that the General Assembly has given counties to oversee and control development and school construction. The opinion overlooks the clear language of the General Statutes in Chapter 153A, and misreads the broad enabling language of Session Law 2004-39. Finally, the majority opinion ignores the increasingly desperate situation of many county governments in North Carolina, which are faced with rising populations, diminishing state funding for schools, and already burdensome property taxes. These county governments will be, by the majority’s opinion, deprived of an innovative but statutorily authorized tool to help meet their constitutional obligations regarding education. In my view, a carefully crafted ordinance like this one before us is exactly the kind of creative regulation of growth to keep pace with school capacity that the General Assembly intended. Therefore, I respectfully dissent.
Justice TIMMONS-GOODSON joins in this dissenting opinion.

. The County specifically requested severance as an alternative outcome at the Court of Appeals and before this Court.


. The majority states its holding as follows: “[AJbsent specific authority from the General Assembly, APFO’s that effectively require developers to pay an adequate public facilities fee to obtain development approval are invalid as a matter of law.”


. Admittedly, this is not the first time this Court has ignored its precedent in Homebuilders Ass’n and avoided applying the General Assembly’s interpretive mandate. In Smith Chapel Baptist Church v. City of Durham this Court declared the language of a city authority statute plain without any mention of section 160A-4 (the provision in the municipal powers statute identical to section 153A-4). 350 N.C. 805, 811, 517 S.E.2d 874, 878 (1999). In Smith Chapel, the majority’s avoidance of the interpretive mandate drew a sharp rebuke from three dissenting justices. See id. at 819, 517 S.E.2d at 883 (Frye, J., Mitchell, C.J., & Parker, J., dissenting) (“[T]he majority takes an unduly narrow view of the City’s authority.”); id. at 821, 517 S.E.2d at 884 (“N.C.G.S. § 160A-4 and Homebuilders Ass’n of Charlotte require us to interpret the applicable public enterprise statutes broadly . . . .”).


. The majority dismisses this argument, noting that the County repeatedly raised the VMP amounts, which it claims are not “reasonable.” The statutory text clearly uses the phrase “powers that are reasonably expedient,” with the word “expedient” modifying “powers” and the word “reasonably” (not “reasonable”) modifying “expedient.” The reasonableness of the VMP amounts has no bearing on whether the measure is “reasonably expedient to the exercise of’ the expressly granted powers. See N.C.G.S. § 153A-4.


. The majority addresses the statute of limitations issue by holding that the APFO is not a zoning ordinance and thus the challenge is not time-barred. But even calling the APFO a zoning ordinance does not create an issue with the statute of limitations. Three days before plaintiff filed the complaint, the Cabarrus County Board of Commissioners amended the Cabarrus County Zoning Ordinance by deleting the existing APFO and adding a substantially revised APFO. In my view, this action reset the two-month statute of limitations.


. Even the majority’s specific response to the severance discussion in this dissent provides no detailed analysis of any non-VMP provision of the APFO. The majority simply asserts that “the entire APFO simply does not fall within the ambit of zoning.” The majority provides no reasoning, statutory authority, or case citations for the idea that a county may not deny development applications, delay development, or require developers to modify non-conforming development applications, in light of inadequate school capacity.


. This APFO is not a temporary moratorium because it is narrowly conditioned on specific inquiries into school adequacy in the particular area proposed for development, and because it involves discretion rather than a blanket ban. However, the APFO conforms in broad terms to the requirements described in section 153A-340(h) for valid temporary moratoria.


. The majority states that “we cannot accept the County’s argument that the APFO’s VMP is ‘voluntary.’ ” This conclusion is not supported by the record. The majority acknowledges that the county ordinance provides alternative conditions on development should a developer refuse to pay the VMP. Though the majority casts these situations as rare — “the record indicates that only a few developments have been approved upon complying with these alternative conditions” — the fact that any developments at all have been approved without VMPs shows that the VMPs are, in fact, voluntary. The majority’s determination that the fee is not voluntary is not supported by the language of the ordinance, nor is it supported by the record.


. Though the majority does not reach the issue, I would agree with the plaintiffs that the session law does not give the County authority to act within municipalities without their permission.